DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 and 16 in the reply filed on November 8, 2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-2 and 16 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-2 and 16 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 1-2 and 16 are directed to naturally occurring polypeptides compositions.  While Applicants claims require a pharmaceutically or alimentary acceptable carrier, this requirement can be satisfied by naturally occurring water.  
The claims drawn to naturally occurring polypeptides are not patent eligible merely because they have been isolated. 

Accordingly, the instant claims encompass compositions comprising naturally occurring polypeptides and are thereby deemed to be a judicial exception.  
The Supreme Court in Diamond v. Chakrabarty, 447 U.S. 303, 206 USPQ 193 (1980), held a claim to a genetically engineered bacterium eligible, because the claimed bacterium was not a “product of nature” exception. (Emphasis added).  As the Court explained, the modified bacterium was patentable because the patent claim was not to a “hitherto unknown natural phenomenon,” but instead had “markedly different characteristics from any found in nature,” due to the additional plasmids and resultant capacity for degrading oil. 447 U.S. at 309-10, 206 USPQ at 197. 
Subsequent judicial decisions have made clear that the Supreme Court’s decision in Chakrabarty is “central” to the eligibility inquiry with respect to nature-based products. See, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. _, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1979 (2013). For example, the Federal Circuit has indicated that “discoveries that possess ‘markedly different characteristics from any found in nature,’ … are eligible for patent protection.” In re Roslin Institute (Edinburgh), 750 F.3d 1333, 1336, 110 USPQ2d 1668, 1671 (Fed. Cir. 2014) (quoting Chakrabarty, 447 U.S. at 310, 206 USPQ2d at 197). In Roslin, the claimed invention was a live-born clone of a pre-existing, non-embryonic, donor mammal selected from cattle, sheep, pigs, and goats. An embodiment of the claimed invention was the famous Dolly the Sheep, which the court stated was “the first mammal Chakrabarty in holding the claims ineligible because “Dolly herself is an exact genetic replica of another sheep and does not possess ‘markedly different characteristics from any [farm animals] found in nature.’” Roslin, 750 F.3d at 1337, 110 USPQ2d at 1671. 
As the claimed polypeptide remains identical to the naturally occurring polypeptide, the instantly claimed composition is deemed to be a naturally occurring judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, This is a written description rejection.
	Claims 1-2 recite compositions comprising a polypeptide having 50% identity with SEQ ID NO: 1 and capable of effecting immune signaling and/or affecting intestinal barrier function.
	The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, "50% identity with SEQ ID NO: 1 and capable of effecting immune signaling and/or affecting intestinal barrier function " alone is insufficient to describe the genus.  SEQ ID NO: 1 is a peptide of 286 amino acids.  Applicants claimed polypeptide variant encompasses (286-143) = 143 amino acids to be substituted with any other amino acid.  Expressed another way, Applicants variants encompass (20)143 different peptides (twenty naturally occurring amino acids with 143 wild card locations).  Doing the math, this equals 1.11 x 10186 polypeptide variants, or  11,100,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000,000 possible variants, a number the Examiner cannot even name without looking up.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, applicant was not in possession of the claimed genus.  
Akkermansia muciniphilla comprising SEQ ID NO: 1.  Accordingly, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, applicant was not in possession of the claimed genus.  
Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See Enzo Biochem, 323 F.3d 956, 966, 63 USPQ2d 1609, 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). 
	Applicant is reminded that Vas-Cath make clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by 
	Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, the guidelines can be found at the following link on the USPTO Internet in "Patents Guidance"   Specifically, Examples 11 and 15, which are analogous to the recitation of variants claimed by percent identity and having a particular function (capable of effecting immune signaling and/or affecting intestinal barrier function). 
http://www.uspto.gov/web/patents/guides.htm

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-2 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al in light of Singh et al.
	The claims are directed to a composition comprising an isolated polypeptide comprising the amino acid sequence of SEQ ID NO: 1 or an amino acid sequence comprising at least 50% sequence identity to the amino acid sequence of SEQ ID NO: 1 over the entire length of SEQ ID NO: 1, said polypeptide being capable of effecting immune signaling and/or affecting intestinal barrier function and/or affecting glucose and/or cholesterol and/or triglyceride homeostasis, and a pharmaceutically or alimentary acceptable carrier.
	Kim et al (US Publication 2017/0087195; with priority to May 20, 2014) disclose of an SDS gel evaluating protein expression of Akkermansia muciniphila.  (See Figure 3).  The SDS shows isolated proteins bands form 3-38 kDa.  
	Singh et al (US Patent Number 5,102,872) demonstrate that pharmaceutical compositions comprising SDS carriers have been administered to animals.  (See column 12).
	Applicants Amuc-1100 polypeptide/SEQ ID NO: 1 is 286 amino acids.  Given that the average weight of an amino acid is 110 daltons, a polypeptide of 286 amino acids would weigh approximately 30 kDa.  As the gel disclosed by Kim et al contains isolated bands in the 30 kDa range from the identical genus and species as claimed, it is deemed to anticipate the instantly claimed protein.
It is noted that Kim et al do not characterize the polypeptide as effecting immune signaling and/or affecting intestinal barrier function.  However, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. The examiner can normally be reached Mon-Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 16, 2021